Case 2:20-cv-00359-GW-E Document 189 Filed 08/06/21 Page 1 of 4 Page ID #:15150



   1   Salil Bali (SBN 263001)
        sbali@sycr.com
   2   Matthew R. Stephens (SBN 288223)
        mstephens@sycr.com
   3   STRADLING YOCCA CARLSON &
       RAUTH, P.C.
   4   660 Newport Center Drive, Ste. 1600
       Newport Beach, CA 92660
   5   Tel. 949-725-4000
   6   Kal Shah (admitted pro hac vice)
         kshah@beneschlaw.com
   7   Simeon G. Papacostas (admitted pro hac vice)
         spapacostas@beneschlaw.com
   8   Katherine A. Smith (admitted pro hac vice)
         ksmith@beneschlaw.com
   9   BENESCH, FRIEDLANDER, COPLAN &
       ARONOFF LLP
  10   71 S. Wacker Drive, Suite 1600
       Chicago, IL 60606
  11   Telephone: 312-212-4949
       Facsimile: 312-767-9192
  12
       Attorneys for Defendant
  13   Feit Electric Company, Inc.
  14
                            UNITED STATES DISTRICT COURT
  15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
       NICHIA CORPORATION,                      Case No. 2:20-cv-00359-GW-E
  17                                            Hon. George H. Wu, Ctrm. 9D
                   Plaintiff,
  18   v.                                       Magistrate Judge: Charles F. Eick
  19   FEIT ELECTRIC COMPANY, INC.              FEIT ELECTRIC COMPANY,
                                                INC.’S SUPPLEMENTAL
  20               Defendant.                   MEMORANDUM IN OPPOSITION
                                                TO NICHIA’S MOTION TO
  21                                            COMPEL FEIT TO PRODUCE
                                                DOCUMENTS AND SAMPLES
  22                                            PURSUANT TO RFP NOS. 2 AND
                                                37
  23
                                                Hearing Date: August 20, 2021
  24                                            Time:    9:30 a.m.
                                                Ctrm: 750
  25
                                                Fact Disc. Cut-off: Oct. 6, 2021
  26                                            Expert Disc. Cut-off: Dec. 10, 2021
                                                Pretrial Conference: March 3, 2022
  27                                            Jury Trial: March 15, 2022
  28
Case 2:20-cv-00359-GW-E Document 189 Filed 08/06/21 Page 2 of 4 Page ID #:15151



   1   I.     INTRODUCTION
   2          Nichia Corporation’s (“Nichia”) moving the Court, in this manner, is
   3   inappropriate and violates the spirit and intent of the Local Rules. Contrary to
   4   Nichia’s “out of an abundance of caution” approach (Dkt. No. 162-3, Ex. A), a
   5   motion to compel is not intended as a catalyst for accelerating discovery,
   6   particularly, where the other party has already complied or conveyed its ongoing
   7   efforts to do so. Especially in this District where the Local Rules expressly require
   8   the parties to “confer in a good-faith effort to eliminate the necessity” of motion
   9   practice. L.R. 37-1. Here at the time Nichia filed its motion, Feit Electric Company,
  10   Inc. (“Feit Electric”) had already provided, or was in the process of providing, the
  11   requested discovery. Thus, under L.R. 37, there never was an issue to begin with,
  12   and Nichia’s motion practice only further demonstrates its improper use of the
  13   Court to needlessly increase litigation costs. Nichia’s complaint that the RFPs have
  14   been outstanding for 11 months is both misleading and ignores the schedule of this
  15   case. As Nichia well knows, the Court only entered the parties’ Scheduling Order in
  16   February. (Dkt. No. 93). Moreover, the purported urgency of Nichia’s demands
  17   here is further belied by the fact that Nichia only raised these issues recently.
  18          Dragging in the Court when there is absolutely no basis is an abuse of this
  19   Court’s time and resources. Nichia’s Joint Stipulation is both improper, and without
  20   merit, and should therefore be denied.
  21   II.    REQUEST FOR PRODUCTION NO. 2
  22          There is no issue here. On July 7, 2021 Feit Electric agreed to search for and
  23   produce the samples requested by Nichia. Feit Electric has at no time indicated
  24   otherwise; yet, by July 16, 2021 Nichia demanded to engage in a meet and confer
  25   and on July 21, 2021 Nichia served its portion of the joint stipulation on Feit
  26   Electric. Feit Electric again raised its confusion with the necessity of motion
  27   practice given that it had agreed to produce the requested samples but complied
  28   with the local rules and responded to the joint stipulation. Nichia nevertheless filed
                                                1
             FEIT ELECTRIC’S SUPP. TO NICHIA’S MOTION TO COMPEL (DKT. NO. 162)
                                                                                  20-cv-00359
Case 2:20-cv-00359-GW-E Document 189 Filed 08/06/21 Page 3 of 4 Page ID #:15152



   1   this motion to compel on July 30, 2021 (Dkt. No. 162-1). Nichia started this process
   2   of motion practice, as a “placeholder,” merely a week after Feit Electric agreed to
   3   search for the requested samples. Accordingly, both this Court’s and Feit Electric’s
   4   time and resources have been wasted by Nichia.
   5           To date, Feit Electric has shipped to Nichia samples for eight of the ten
   6   model numbers identified in Nichia’s July 7 letter. (Dkt. No. 162-2 (7/7/21 letter
   7   from M. Rawls to K. Shah)). Feit Electric has been and is continuing to try to locate
   8   samples for the remaining two model numbers, 72120 and BPCECFC/827/6, and
   9   will ship them to Nichia in due course if located. Feit Electric re-emphasizes that at
  10   the time the motion was filed, it had agreed to produce each and every sample
  11   Nichia identified, and now, it has either done so or is making great efforts to do so.
  12   III.    REQUEST FOR PRODUCTION NO. 37
  13           For responding to RFP No. 37, Nichia had identified six categories of ITC
  14   case documents. As an initial matter, Nichia’s apparent backtracking as it argues
  15   that its own lead counsel’s identification of what it requested is somehow not a
  16   narrowing of issues is simply not credible, and further underscores Nichia’s attempt
  17   to manufacture a dispute where there never was one. Furthermore, the only
  18   redactions in the materials produced were based on secondary considerations of the
  19   Claimant (for different patents than the ’734 patent at issue here), and dealt with
  20   confidential business information that is subject to a court order Feit Electric is not
  21   at liberty to violate.
  22           In any event, as noted in Feit Electric’s portion of the Joint Stipulation (id.),
  23   Feit Electric had already produced documents corresponding to those categories.
  24   Their corresponding Bates numbers are found below:
  25
  26            Confidential Exhibit A to Respondent Feit Electric Co., Inc.’s
                 Response to Complaint under Section 337 of the Tariff Act of
  27             1930 and Response to the Notice of Investigation. (Bates numbers
  28             FE 457661 to FE 457665).
                                                   2
              FEIT ELECTRIC’S SUPP. TO NICHIA’S MOTION TO COMPEL (DKT. NO. 162)
                                                                                  20-cv-00359
Case 2:20-cv-00359-GW-E Document 189 Filed 08/06/21 Page 4 of 4 Page ID #:15153



   1           Deposition transcripts of Feit employees. (Bates numbers FE
   2            457803 to FE 458260).
               Deposition transcripts of Feit experts. (Bates numbers FE 458261
   3            to FE 458498; FE 458504 to FE 458906).
   4           Joint Stipulation of Material Facts between The Regents and Feit
                Relating to Importation and Inventory. (Bates numbers FE 457666
   5            to FE 457695).
   6           Expert reports and pre-hearing briefing related to invalidity and
                infringement [Feit’s/Respondents’ reports and UCSB’s]. (Bates
   7
                numbers FE 457696 to FE 457802).
   8           Unredacted trial transcripts and post-hearing briefs as soon as
                available. (These are not yet available).
   9
  10          Thus, even before the filing of the Joint Stipulation, like RFP No. 2, Feit
  11   Electric had already agreed to produce documents responsive to Nichia’s counsel’s
  12   identified categories, and accordingly there was no dispute here. Despite this Nichia
  13   proceeded to file this motion, and as such Nichia’s Joint Stipulation is both
  14   improper and without merit, and should be denied.
  15   II.    CONCLUSION
  16          For the foregoing reasons, Nichia’s motion should be denied.
  17
       DATED: August 6, 2021             STRADLING YOCCA CARLSON & RAUTH
  18                                     A PROFESSIONAL CORPORATION
  19                                     By: /s/ Salil Bali
  20                                         Salil Bali
                                             Matthew Stephens
  21                                         Attorneys for Defendant
  22
        DATED: August 6, 2021            BENESCH, FRIEDLANDER, COPLAN &
  23                                     ARONOFF LLP
  24
                                         By: /s/ Kal Shah
  25                                         Kal Shah
                                             Simeon Papacostas
  26                                         Katherine A. Smith
  27                                    Attorneys for Defendant
  28                                    Feit Electric Company, Inc.
                                                3
             FEIT ELECTRIC’S SUPP. TO NICHIA’S MOTION TO COMPEL (DKT. NO. 162)
                                                                               20-cv-00359
